The Court:
The demand that the trial be had in San Francisco county was made by defendants when they demurred to the original complaint; by which complaint it appeared that the defendant Dodge (a resident of San Francisco) was the only defendant against whom the facts alleged would justify a judgment.
Dodge’s right to a change of the place of trial is to be determined by the then conditions of the case, and could not be taken away by statements in an amended complaint subsequently filed.
Order affirmed.